Citation Nr: 0804967	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-389 49A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1953, 
and from July 1958 to December 1978, at which time he was 
transferred to the Retired Reserve.  He also had several 
periods of active duty for training from June 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  

On his December 2005 substantive appeal, VA Form 9, the 
veteran indicated that he wanted a hearing before a Veterans 
Law Judge (VLJ) at the local RO.  However, in April 2006, the 
veteran withdrew his request for a hearing.  The Board finds 
that all due process has been satisfied with respect to the 
veteran's right to a hearing.  



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran currently has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.  



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The March 2004 letter 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide any evidence in his possession that pertains to his 
claim.  See 38 C.F.R. § 3.159(b)(1).

As noted, the veteran was advised of his opportunities to 
submit evidence in support of his claim.  Subsequently, a 
November 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.  Moreover, in 
his response to a March 2006 inquiry from the RO as to 
whether he desired a hearing to provide more evidence, the 
veteran indicated that he had no other information or 
evidence to submit in support of his claim.

The Board also finds VA has satisfied its duty to the veteran 
in the development of the claim.  The RO has obtained the 
veteran's VA outpatient treatment records and obtained 
medical records from all of the private healthcare providers 
the veteran identified.  In this regard, the Board notes it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In addition, the veteran 
was afforded a VA examination in October 2004 in conjunction 
with his claim.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including organic diseases of the nervous 
system, such as tinnitus, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for tinnitus is 
warranted because he was exposed to noisy equipment and 
machinery without any ear protection during his 22 years of 
active duty service in the Air Force.  

The veteran's service medical records (SMRs) do not contain 
any complaints, treatment, or findings related to tinnitus.  
However, his service personnel records show that his military 
occupational specialty (MOS) during his 22 years of active 
service involved working in communications operations.  
Although the veteran's personnel records and performance 
reports do not specifically mention working with machinery, 
the records show the veteran monitored the operation of the 
telecommunications center.  As a result, the veteran's report 
of exposure to noisy equipment and machinery is plausible, 
given his MOS, and the Board finds his report of in-service 
noise exposure to be credible.  

Nonetheless, after careful consideration of the evidence of 
record, the Board finds that there is no competent evidence 
of record which relates the veteran's claimed tinnitus to his 
military service.  

As noted, the veteran's SMRs are negative for any complaints 
of or treatment for tinnitus.  He retired from active duty in 
1978, more than 29 years ago.  Review of his post-service 
medical records on file, dated from September 1997 to August 
2004, reveals no complaints, treatment, or findings related 
to tinnitus.  In fact, the Board notes that, in June 2001, 
the veteran specifically denied having tinnitus.  Similarly, 
in December 2001, he presented for treatment complaining of 
vertigo-type symptoms, and the examining physician noted 
there was no associated tinnitus.  

In October 2004, the veteran was afforded a VA examination to 
determine whether his current complaints of tinnitus are 
related to his military service.  The veteran reported the 
nature of his in-service noise exposure and denied having any 
post-service noise exposure.  He reported having bilateral 
tinnitus since 1978, and said it periodically occurs once 
every couple of months.  He described his tinnitus as a low-
pitched sound, and reported that it would last for a few 
seconds at a time.  After reviewing the veteran's claims file 
and examining the veteran, the examiner opined that it is not 
at least as likely as not that the veteran's tinnitus is 
related to service.  In making this determination, the VA 
examiner stated that the veteran's tinnitus is not consistent 
with noise exposure or acoustic trauma given the frequency of 
the tinnitus reported by the veteran.  

In evaluating the ultimate merit of this claim, the Board 
finds the October 2004 VA opinion to be the most competent 
and probative evidence of record regarding the possibility of 
a nexusbetween the veteran's claimed tinnitus and his 
military career.  As noted, the VA examiner reviewed the 
veteran's claims file, noted his in-service noise exposure, 
and examined the veteran prior to rendering his opinion.  In 
addition, the VA examiner provided a rationale in support of 
his conclusion that the veteran's tinnitus is not related to 
his military service.  

There is no opposing medical evidence or opinion of record 
which would tend to establish that the veteran's tinnitus is 
related to service.  In this regard, the Board finds it 
especially probative that there is no medical evidence which 
shows the veteran has complained of, or sought treatment for, 
tinnitus since he was separated from active military service.  
The Board notes there is no medical test that can confirm 
whether a person has tinnitus.  We do acknowledge his report 
that he has experienced tinnitus intermittently since 1978, 
but the lack of any post-service evidence documenting 
complaints of tinnitus in this case rebuts any assertion of 
continuity of symptomatology since separation from service, 
and also militates against a finding that the veteran's in-
service noise exposure caused a chronic tinnitus disorder.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

The Board notes the veteran has recently asserted that his 
tinnitus is secondary to his service-connected bilateral 
impaired hearing disability.  See December 2005 VA Form 9; 
July 2006 Statement of Accredited Representative.  
Entitlement to service connection for bilateral impaired 
hearing was established in November 2005 on the basis that 
his current hearing loss is related to his military noise 
exposure.  Although the October 2004 VA examiner did not 
specifically address whether the veteran's tinnitus is 
related to his service-connected hearing impairment, the 
Board notes that the examiner stated that the veteran's 
tinnitus is not consistent with noise exposure or acoustic 
trauma, which is the recognized cause of the veteran's 
hearing impairment.  Therefore, given the rationale provided 
for the October 2004 VA opinion, the Board finds the 
competent and probative evidence of record preponderates 
against a finding that the veteran's tinnitus is related to 
his service-connected hearing impairment.  

The Board does not doubt the veteran sincerely believes his 
tinnitus is related to his in-service noise exposure and, 
consequently, his service-connected hearing impairment; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, such as tinnitus.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as discussed above, there is no such evidence of record 
other than that from the October 2004 VA examination.

In sum, the Board finds there is no competent and probative 
evidence of record which relates the veteran's tinnitus to 
his military service, to include any in-service noise 
exposure and service-connected bilateral impaired hearing.  
As a result, the claim for service connection must be denied.  
See Hickson, supra.  In addition, there is no medical 
evidence of record which shows the veteran complained of or 
received treatment for tinnitus during his first post-service 
year, or at any time thereafter.  Therefore, service 
connection on a presumptive basis is not warranted in this 
case.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for tinnitus, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

ORDER

Entitlement to service connection for tinnitus is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


